ORDER
This matter having been duly presented to the Court on the petition of the Office of Attorney Ethics pursuant to Rule 1:20-11 *356and Rule l:20-3(g)(4) for the temporary suspension of RICHARD I. WOOD, formerly of Trenton, who was admitted to the bar of this State in 1964, for failure to cooperate in an ethics investigation involving alleged misappropriation of trust funds,
And respondent having filed a cross-petition pursuant to Rule 1:20-12 to be placed on temporary disability inactive status;
And respondent having represented that he is currently retired from the active practice of law; and good cause appearing;
IT IS ORDERED that RICHARD J. WOOD show cause before this Court on Monday, September 14, 1998, at 2:00 p.m., Supreme Court courtroom, Hughes Justice Complex, Trenton, New Jersey, why he should not be temporarily suspended from practice or be placed on disability inactive status pending final disposition of any ethics proceedings pending against him; and it is further
ORDERED that David E. Johnson, Jr., Esquire, or his desig-nee, present this matter to the Court; and it is further
ORDERED that consistent with his representations to the Court, RICHARD I. WOOD shall not engage in the practice of law pending further Order of this Court.